ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-194, concluding that MICHAEL J. WEBER of HOWELL, who was admitted to the bar of this State in 1998, should be reprimanded for violating Rule 1:21-6 (recordkeeping violations), and RPC 1.15(d) (failure to comply with recordkeeping rules);
And the Court this date having granted respondent’s petition for review (R-5-14) and having determined that an admonition is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that MICHAEL J. WEBER is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.